Douglas Emmett, Inc. (NYSE: DEI) Supplemental Operating and Financial Data For the Quarter and Year Ended December 31, 2007 TABLE OF CONTENTS PAGE CORPORATE DATA Company Background 2 Corporate Data 3 Investor Information 4 CONSOLIDATED FINANCIAL RESULTS Balance Sheets 6 Quarterly and Annual Operating Results 7 Funds from Operations and Adjusted Funds from Operations 8 Debt Balances 9 PORTFOLIO DATA Office Portfolio Summary 11 Office Portfolio Occupancy and In-Place Rents 12 Multifamily Portfolio Summary 13 Tenant Diversification 14 Industry Diversification 15 Lease Distribution 16 Lease Expirations 17 Quarterly Lease Expirations – Next Four Quarters 18 Office Portfolio Leasing Activity 19 This Supplemental Operating and Financial Data contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.Future events and actual results, financial and otherwise, may differ materially from the results discussed in the forward-looking statements.You should not rely on forward-looking statements as predictions of future events. Forward-looking statements involve numerous risks and uncertainties that could significantly affect anticipated results in the future and, accordingly, such results may differ materially from those expressed in any forward-looking statement made by us. These risks and uncertainties include, but are not limited to: adverse economic and real estate developments in Southern California and Honolulu; decreased rental rates or increased tenant incentives and vacancy rates; defaults on, early terminations of, or non-renewal of leases by tenants; increased interest rates and operating costs; failure to generate sufficient cash flows to service our outstanding indebtedness; difficulties in identifying properties to acquire and completing acquisitions; failure to successfully operate acquired properties and operations; failure to maintain our status as a REIT under the Internal Revenue Code of 1986, as amended; possible adverse changes in rent control laws and regulations; environmental uncertainties; risks related to natural disasters; lack or insufficient amount of insurance; inability to successfully expand into new markets or submarkets; risks associated with property development; conflicts of interest with our officers; changes in real estate and zoning laws and increases in real property tax rates; the consequences of any future terrorist attacks; and other risks and uncertainties detailed in our Annual Report on Form 10-K filed with the Securities and Exchange Commission. CORPORATE DATA as of December 31, 2007 CORPORATE DATA COMPANY BACKGROUND We are one of the largest owners and operators of high-quality office and multifamily properties in Los Angeles County, California and have a growing presence in Honolulu, Hawaii. Our presence in Los Angeles and Honolulu is the result of a consistent and focused strategy of identifying submarkets that are supply constrained, have high barriers to entry and exhibit strong economic characteristics such as population and job growth and a diverse economic base. In our office portfolio, we focus primarily on owning and acquiring a substantial share of top-tier office properties within submarkets located near high-end executive housing and key lifestyle amenities.In our multifamily portfolio, we focus primarily on owning and acquiring select properties at premier locations within these same submarkets. Our office portfolio consists of 48 properties with approximately 11.8million rentable square feet and our multifamily portfolio consists of 9 properties with a total of 2,868 units.As of December 31, 2007, our office portfolio was 95.7% leased, and our multifamily properties were 98.7% leased. Our office portfolio contributed approximately 85.3% of our annualized rent as of December 31, 2007, while our multifamily portfolio contributed the remaining 14.7%. As of December 31, 2007, our Los Angeles County office and multifamily portfolio contributed approximately 91.2% of our annualized rent, and our Honolulu, Hawaii office and multifamily portfolio contributed the remaining 8.8%. Our properties are concentrated in nine premier Los Angeles County submarkets—Brentwood, Olympic Corridor, Century City, Santa Monica, Beverly Hills, Westwood, Sherman Oaks/Encino, Warner Center/Woodland Hills and Burbank—as well as in Honolulu, Hawaii. This Supplemental Operating and Financial Data supplements the information provided in our reports filed with the Securities and Exchange Commission. Additional information about us and our properties is also available at our website www.douglasemmett.com. (2) as of December 31, 2007 CORPORATE DATA Number of office properties owned 48 Square feet owned (in thousands) 11,809 Office leased rate as of December 31, 2007 95.7% Office occupied rate as of December 31, 2007(1) 95.0% Number of multifamily properties owned 9 Number of multifamily units owned 2,868 Multifamily leased rate as of December 31, 2007 98.7 Market capitalization (in thousands): Total debt(2) $3,080,450 Common equity capitalization(3) $3,549,394 Total market capitalization $6,629,844 Debt/total market capitalization 46.5% Common stock data (NYSE:DEI): Range of closing prices(4) $22.61 - $27.44 Closing price at quarter end $22.61 Weighted average fully diluted shares outstanding(in thousands) (4) (5) 159,111 Shares of common stock outstanding on February 8, 2008(6) 120,181 (1) Represents percent leased less signed leases not yet commenced. (2) Excludes non-cash loan premium. (3) Common equity capitalization represents the total number of common shares and operating partnership units outstanding multiplied by the closing price of our stock at the end of the period. (4) For the quarter ended December 31, 2007. (5) Fully diluted shares shown here represent ownership in our company through common stock and OP units. (6) This amount represents undiluted shares, and does not include OP units. (3) INVESTOR INFORMATION CORPORATE 808 Wilshire Boulevard, Suite 200, Santa Monica, California 90401 (310) 255-7700 BOARD OF DIRECTORS Dan A. Emmett Chairman of the Board, Douglas Emmett, Inc Leslie E. Bider Former Chairman and Chief Executive Officer, Warner Chapel Music, Inc. and Private Investor Thomas E. O’Hern Executive Vice President, Chief Financial Officer and Treasurer, Macerich Company Jordan L. Kaplan President and Chief Executive Officer Victor J. Coleman Former President and Chief Operating Officer, Arden Realty, Inc. and Managing Director, Hudson Capital, LLC Dr. Andrea L. Rich Former President and Chief Executive Officer, Los Angeles Museum of Art, and Former Executive Vice Chancellor and Chief Operating Officer, University of California Los Angeles Kenneth M. Panzer Chief Operating Officer, Douglas Emmett, Inc. Ghebre Selassie Mehreteab Chief Executive Officer, NHP Foundation William Wilson III Former Chairman, Cornerstone Properties, Inc., Managing Partner, Wilson Meany Sullivan, LLC EXECUTIVE AND SENIOR MANAGEMENT Jordan L. Kaplan President and Chief Executive Officer Kenneth M. Panzer Chief Operating Officer, Douglas Emmett, Inc. William Kamer Chief Financial Officer Allan B. Golad SVP, Property Management Andres Gavinet Executive Vice President of Finance Michael J. Means SVP, Commercial Leasing Gregory R. Hambly Chief Operating Accounting Officer INVESTOR RELATIONS Mary C. Jensen Vice President - Investor Relations (310) 255-7751 Email Contact: mjensen@douglasemmett.com Please visit our corporate website at: www.douglasemmett.com (4) CONSOLIDATED FINANCIAL RESULTS (5) as of December 31, 2007 BALANCE SHEETS (unaudited and in thousands) December 31, 2007 2006 Assets Investment in real estate: Land $ 825,560 $ 813,599 Buildingsand improvements 4,978,124 4,863,955 Tenant improvements and leasing costs 460,486 411,063 6,264,170 6,088,617 Less: accumulated depreciation (242,114 ) (32,521 ) Net investment in real estate 6,022,056 6,056,096 Cash and cash equivalents 5,843 4,536 Tenant receivables, net 955 4,160 Deferred rent receivables, net 20,805 3,587 Interest rate contracts 84,600 76,915 Acquiredlease intangibleassets, net 24,313 34,137 Other assets 31,396 20,687 Total assets $ 6, 189 , 968 $ 6, 200,118 Liabilities Secured notes payable $ 3,080,450 $ 2,760,000 Unamortizednon-cashdebt premium 25,227 29,702 Interest rate contracts 129,083 6,278 Accrued interest payable 13,963 12,701 Accounts payable and accrued expenses 48,741 39,035 Acquired lease intangibleliabilities, net 218,371 263,649 Security deposits 31,309 28,670 Dividends payable 19,221 13,801 Total liabilities 3,566,365 3,153,836 Minority interests 793,764 934,509 Stockholders’ Equity Common stock 1,098 1,150 Additional paid-in capital 2,144,849 2,144,600 Accumulated other comprehensive(loss) income (101,163 ) 415 Accumulated deficit (214,945 ) (34,392 ) Total stockholders’ equity 1,829,839 2,111,773 Total liabilities and stockholders’ equity $ 6, 189 , 968 $ 6 ,200,118 (6) as of December 31, 2007 QUARTERLY AND ANNUAL OPERATING RESULTS (unaudited and in thousands, except per share data) Three Months Ended Year Ended Mar. 31, 2007 Jun. 30, 2007 Sep. 30, 2007 Dec. 31, 2007 Dec. 31, 2007 Revenues: Office rental: Rental revenues $ 91,612 $ 92,884 $ 94,592 $ 97, 833 $ 376, 921 Tenant recoveries 7,858 5,362 6,704 5,253 25,177 Parking and other income 11,100 11,098 12,137 12,313 46,648 Total office revenues 110,570 109,344 113,433 115,399 448,746 Multifamily rental: Rental revenues 16,514 16,879 16,994 17,040 67,427 Parking and other income 491 526 505 525 2,047 Total multifamily revenues 17,005 17,405 17,499 17,565 69,474 Total revenues 127,575 126,749 130,932 132,964 518,220 Operating Expenses: Office expenses 32,966 31,124 32,817 31,852 128,759 Multifamily expenses 4,923 3,872 4,332 4,023 17,150 General and administrative 5,042 5,120 5,862 5,462 21,486 Depreciation and amortization 51,121 50,494 50,629 57,349 209,593 Total operating expenses 94,052 90,610 93,640 98,686 376,988 Operating income 33,523 36,139 37,292 34,278 141,232 Interest and other income 82 372 205 36 695 Interest expense (38,302 ) (38,313 ) (41,504 ) (42,497 ) (160,616 ) Loss before minority interests (4,697 ) (1,802 ) (4,007 ) (8,183 ) (18,689 ) Minority interests 1,424 542 1,222 2,493 5,681 Net loss $ (3,273 ) $ (1,260 ) $ (2,785 ) $ ( 5 , 690 ) $ ( 13 , 008 ) Net loss per common share –basic and diluted(1) $ (0.03 ) $ (0.01 ) $ (0.03 ) $ (0.0 5 ) $ (0. 12 ) Weighted average shares of common stock outstanding –basic and diluted(1) 115,006 114,862 110,956 109,834 112,646 (1)Diluted shares are calculated in accordance with GAAP accounting literature, and include common stock plus dilutive equity instruments, as appropriate.This amount excludes OP units, which are included in the non-GAAP calculation of fully diluted shares on page 3. (7) as of December 31, 2007 FUNDS FROM OPERATIONS AND ADJUSTED FUNDS FROM OPERATIONS (unaudited and in thousands, except per share data) Three Months Ended Year Ended Mar. 31, 2007 Jun. 30, 2007 Sep. 30, 2007 Dec. 31, 2007 Dec. 31, 2007 Funds From Operations (FFO)(1) Net Loss $ (3 , 273 ) $ (1 , 260 ) $ (2 , 785 ) $ ( 5 , 690 ) $ ( 13 , 008 ) Depreciation and amortization of real estate assets 51,118 50,494 50,629 57,349 209,590 Minority Interests (1,424 ) (542 ) (1,222 ) (2,493 ) (5,681 ) FFO $ 46,421 $ 48,692 $ 46,622 $ 49, 166 $ 190, 901 Adjusted Funds From Operations (AFFO)(2) FFO $ 46,421 $ 48,692 $ 46,622 $ 49,166 $ 190, 901 Straight-line rent adjustment (4,505 ) (4,502 ) (4,075 ) (4,136 ) (17,218 ) Amortization of acquired above and below market leases (9,863 ) (10,074 ) (9,996 ) (10,628 ) (40,561 ) Amortization of interest rate contracts and loan premium 2,474 1,850 2,232 2,511 9,067 Amortization of prepaid financing 249 251 282 353 1,135 Recurring capital expenditures, tenant improvements and leasing commissions (5,929 ) (6,576 ) (7,377 ) (10,260 ) (30,142 ) Non-cash compensation expense 626 736 468 491 2,321 AFFO $ 29,473 $ 30,377 $ 28,156 $ 27,497 $ 115, 503 Weighted average share equivalents outstanding (in thousands)- diluted 166,391 165,709 160,625 159,111 162,935 FFO per share- diluted $ 0.28 $ 0.29 $ 0.29 $ 0.31 $ 1.17 Dividends per share declared $ 0.175 $ 0.175 $ 0.175 $ 0.175 $ 0.70 AFFO payout ratio 97.99 % 93.90 % 98.62 % 99.91 % 97.53 % (1) We calculate funds from operations before minority interest (FFO) in accordance with the standards established by the National Association of Real Estate Investment Trusts (NAREIT). FFO represents net income (loss), computed in accordance with accounting principles generally accepted in the United States of America (GAAP), excluding gains (or losses) from sales of depreciable operating property, real estate depreciation and amortization (excluding amortization of deferred financing costs) and after adjustments for unconsolidated partnerships and joint ventures. Management uses FFO as a supplemental performance measure because, in excluding real estate depreciation and amortization and gains and losses from property dispositions, it provides a performance measure that, when compared year over year, captures trends in occupancy rates, rental rates and operating costs. We also believe that, as a widely recognized measure of the performance of REITs, FFO will be used by investors as a basis to compare our operating performance with that of other REITs. However, because FFO excludes depreciation and amortization and captures neither the changes in the value of our properties that results from use or market conditions nor the level of capital expenditures and leasing commissions necessary to maintain the operating performance of our properties, all of which have real economic effect and could materially impact our results from operations, the utility of FFO as a measure of our performance is limited. Other equity REITs may not calculate FFO in accordance with the NAREIT definition and, accordingly, our FFO may not be comparable to such other REITs’ FFO. Accordingly, FFO should be considered only as a supplement to net income as a measure of our performance. FFO should not be used as a measure of our liquidity, nor is it indicative of funds available to fund our cash needs, including our ability to pay dividends. FFO should not be used as a supplement to or substitute for cash flow from operating activities computed in accordance with GAAP. (2) Adjusted Funds From Operations (AFFO) is a non-GAAP financial measure we believe is a useful supplemental measure of our performance. We compute AFFO by adding to FFO the non-cash compensation expense, amortization of prepaid financing costs and straight-line rents, and then subtracting recurring capital expenditures, tenant improvements and leasing commissions. AFFO is not intended to represent cash flow for the period, and it only provides an additional perspective on our ability to fund cash needs and make distributions to shareholders by adjusting the effect of the non-cash items included in FFO, as well as recurring capital expenditures and leasing costs. We believe that net income is the most directly comparable GAAP financial measure to AFFO. We also believe that AFFO provides useful information to the investment community about the Company’s financial position as compared to other REITs since AFFO is a widely reported measure used by other REITs.However, other REITs may use different methodologies for calculating AFFO and, accordingly, our AFFO may not be comparable to other REITs. (8) as of December 31, 2007 DEBT BALANCES (unaudited and in thousands) Principal Balance Fixed/Floating Rate Hedged Annual Interest Rate Maturity Date Swap Maturity Date Variable Rate Swapped to Fixed Rate: Modified Term Loan(2)(3) $ 2,300,000 LIBOR + 0.85% 5.20% 08/31/12 08/01/10-08/01/12 Fannie Mae Loan I(4) 293,000 DMBS + 0.60% 4.76 06/01/12 08/01/11 Fannie Mae Loan II(4) 75,000 DMBS + 0.76% 4.93 02/01/15 08/01/11 Fannie Mae Loan III(4) 82,000 LIBOR + 0.62% 5.70 02/01/16 03/01/12 Fannie Mae Loan IV(4) 95,080 DMBS + 0.60% 5.86 06/01/12 08/01/11 Fannie Mae Loan V(4) 36,920 DMBS + 0.60% 5.86 02/01/15 08/01/11 Fannie Mae Loan VI(4) 18,000 LIBOR + 0.62% 5.90 06/01/17 06/01/12 Subtotal $ 2,900,000 (5) 5.20% Variable Rate: $370 Million Senior Secured Revolving Credit Facility 180,450 LIBOR / Fed Funds +(8) 10/30/09 Subtotal 3,080,450 Add:Unamortized Non-Cash Loan Premium(7) 25,227 Total $ 3,105,677 (1) Includes the effect of interest rate contracts.Based on actual/365-day basis and excludes amortization of loan fees and unused fees on credit line. (2) Secured by seven separate cross collateralized pools.Requires monthly payments of interest only, with outstanding principal due upon maturity. (3) Includes $1.11 billion swapped to 4.89% until August 1, 2010; $545.0 million swapped to 5.75% until December 1, 2010; $322.5 million swapped to 4.98% until August 1, 2011; and $322.5 million swapped to 5.02% until August 1, 2012. (4) Secured by four separate collateralized pools.Fannie Mae Discount Mortgage-Backed Security (DMBS) generally tracks 90-day LIBOR. (5) The weighted average remaining life of our outstanding debt is 4.9 years.The weighted average remaining life of the interest rate swaps associated with this balance is 3.2 years. (6) Credit Facility is secured by nine properties and has two-one year extension options available. (7) Represents non-cash mark-to-market adjustment on variable rate debt associated with office properties. (8) The revolving credit facility bears interest at either LIBOR+0.70% or Fed Funds+0.95% at our election.If the amount outstanding exceeds $262.5 million, the credit facility bears interest at either LIBOR+0.80% or Fed Funds+1.05% at our election. (9) PORTFOLIO DATA (10) as of December 31, 2007 OFFICE PORTFOLIO SUMMARY Submarket Number of Properties Rentable Square Feet (1) Percent of Total West Los Angeles Brentwood 13 1,390,630 11.8 % Olympic Corridor 5 1,096,014 9.3 CenturyCity 3 915,979 7.7 Santa Monica 7 860,200 7.3 Beverly Hills 4 572,446 4.8 Westwood 2 396,807 3.4 San Fernando Valley ShermanOaks/Encino 9 2,879,170 24.4 Warner Center/Woodland Hills 2 2,597,843 22.0 Tri-Cities Burbank 1 420,949 3.6 Honolulu 2 679,337 5.7 Total 48 11,809,375 100.0 % (1) Based on BOMA 1996 remeasurement.Total consists of 11,169,174 leased square feet, 508,118 available square feet, 66,199 building management use square feet, and 65,884 square feet of BOMA 1996 adjustment on leased space. (11) as of December 31, 2007 OFFICE PORTFOLIO OCCUPANCY AND IN-PLACE RENTS Submarket Percent Leased Annualized Rent(2) Annualized Rent Per Leased Square Foot(3) Monthly Rent Per Leased Square Foot West Los Angeles Brentwood 97.8 % $ 48,073,101 $ 35.65 $ 2.97 Olympic Corridor 94.8 29,910,408 29.50 2.46 CenturyCity 99.0 30,464,094 34.34 2.86 Santa Monica(4) 99.0 39,942,421 47.14 3.93 Beverly Hills 95.9 22,134,788 39.99 3.33 Westwood 13,022,028 34.64 2.89 San Fernando Valley ShermanOaks/Encino 95.8 79,597,132 29.36 2.45 Warner Center/Woodland Hills 92.5 64,597,132 27.54 2.30 Tri-Cities Burbank 100.0 14,118,629 33.54 2.79 Honolulu 90.4 18,581,686 31.33 2.61 Total 95.7 % $ 360,105,160 $ 32.49 $ 2.71 Recurring Capital Expenditures - Office (per rentable square foot) for the three months ended December 31, 2007 $ 0.19 -
